Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                           No. 04-13-00117-CV

                                         Shequela FOUNTAIN,
                                               Appellant

                                                      v.

                                           Robert MARTINEZ,
                                                Appellee

                     From the County Court at Law No. 2, Bexar County, Texas
                                     Trial Court No. 363305
                          Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: April 10, 2013

DISMISSED FOR WANT OF PROSECUTION

           Appellant was required to pay $175.00 and $10.00 fees when she filed her notice of

appeal. See TEX. R. APP. P. 5. 1 Appellant did not pay the required fees. Accordingly, the clerk

of this court notified Appellant by letter dated February 14, 2013, that the notice of appeal was

conditionally filed and the filing fees were due no later than February 25, 2013.



1
 See also TEX. GOV’T CODE ANN. §§ 51.0051, 51.207(b)(1), 51.208, 51.941(a) (West 2013); Texas Supreme Court
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the
Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07–9138 (Tex. Aug. 28, 2007), reprinted in TEX. R.
APP. P. app. A § B.l.(a).
                                                                                    04-13-00117-CV


       On March 11, 2013, when the fees remained unpaid, this court ordered Appellant to

provide written proof to this court not later than March 26, 2013, that either (1) the $175.00 and

$10.00 filing fees have been paid, or (2) Appellant is entitled to appeal without paying the filing

fees. See id. We warned Appellant that if she failed to respond as ordered, the appeal would be

dismissed. See id. R. 5, 42.3; In re W.J.C., No. 04-05-00532-CV, 2005 WL 3477883, at *1 (Tex.

App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).

       To date, Appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(c). Costs of this appeal are taxed against

Appellant. See id. R. 43.4.



                                                     PER CURIAM




                                               -2-